DAVIDSON, P. J.
Relator, under a charge of murder, was arrested, and resorted to writ of habeas corpus for the purpose of obtaining bail. On hearing, the judge remanded him to custody without bond. Inasmuch as the case may be ultimately tried before a jury, we refrain from a discussion of the evidence. After a review of the testimony, we are of opinion the court erred in refusing relator bail. The judgment is reversed, and bail is granted in the sum of $3,000. Upon entering into bail under the terms of the law in the amount specified, the relator will be released from custody. The judgment is reversed, and bail fixed in the sum of $8,000.